09/20/2018
                   IN THE COURT OF APPEALS OF TENNESSEE
                              AT KNOXVILLE
                                   Assigned on August 23, 2018

               BOBBY MURRAY ET AL. v. DENNIS MIRACLE ET AL.

            Interlocutory Appeal from the Chancery Court for Roane County
                      No. 16543      Michael S. Pemberton, Judge


                                 No. E2018-01530-COA-T10B-CV


This is an interlocutory appeal as of right, pursuant to Rule 10B of the Rules of the
Supreme Court of Tennessee, from the Trial Court’s denial of a successive motion to
recuse filed by the Plaintiff, Loretta Murray (“Plaintiff”), during post-judgment
proceedings in this case involving a property dispute between the parties to the litigation
below. Having reviewed the petition for recusal appeal filed by Plaintiff, and determining
that the record provided with the petition is insufficient to support reversal, we affirm.

                  Tenn. Sup. Ct. R. 10B Interlocutory Appeal as of Right;
                        Judgment of the Chancery Court Affirmed

CHARLES D. SUSANO, JR., J., delivered the opinion of the court, in which RICHARD H.
DINKINS and KENNY W. ARMSTRONG, JJ., joined.

Bobby Murray, Harriman, Tennessee, appellant, pro se.1

Loretta Murray, Harriman, Tennessee, appellant, pro se.

No appearance by or on behalf of the appellees, Dennis Miracle and Robert Daniel Smith.

                                                OPINION

      The facts and procedural history of this case have been set out in prior opinions
emanating from the parties’ litigation below. See, e.g., Murray v. Miracle, 457 S.W.3d 399
(Tenn. Ct. App. 2014); Murray v. Miracle, No. E2010-02425-COA-R3-CV, 2011 WL
13165396 (Tenn. Ct. App. Sept. 8, 2011). In April of 2018, Plaintiff filed her Motion to
Recuse and Motion for Change of Venue seeking the disqualification of the Trial Court
        1
         It is unclear upon what basis Mr. Murray joined in the filing of the petition for recusal appeal given
that he did not join in the successive motion to recuse filed below, the denial of which forms the basis for
this appellate proceeding.
Judge, who has been presiding over these proceedings since September of 2015 pursuant to
an order designating him to do so by interchange. The Chancellor previously had recused
himself by order entered in July of 2015. In her motion, Plaintiff alleged that the Trial
Court Judge had violated her rights by denying her due process and equal protection of the
law, and had generally behaved in a manner inconsistent with fundamental fairness and the
impartiality required of a judge. She acknowledged in her motion that it was not the first
time she had sought the recusal of the Trial Court Judge since his designation to preside
over these proceedings. In a written order entered in August of 2018, the Trial Court Judge
denied that portion of Plaintiff’s motion seeking his recusal.2

        Within the time provided in section 2.02 of Rule 10B for the filing of a petition for
recusal appeal in this case, Plaintiff filed in this Court a Notice of Appeal indicating her
desire to appeal from the Trial Court’s order denying the recusal portion of her motion.
This Court entered an order pointing out the deficiencies in Plaintiff’s attempt to initiate
this interlocutory appeal as of right, but allowed Plaintiff the opportunity to amend the
Notice of Appeal to constitute a petition for recusal appeal in compliance with the
requirements of Rule 10B. Petitioner and her husband, Bobby Murray, who also was a
plaintiff in the proceedings below but did not join in the motion forming the basis of this
appellate proceeding, thereafter filed a petition for recusal appeal.

                                                 ANALYSIS

       We have determined in this case after a review of the petition, and supporting
documents submitted with the petition, that an answer, additional briefing, and oral
argument are unnecessary to our disposition because the record provided by Plaintiff is
insufficient to support a finding of error on the part of the Trial Court. As such, we have
elected to act summarily on this appeal in accordance with sections 2.05 and 2.06 of Rule
10B. See Tenn. Sup. Ct. R. 10B, ' 2.05 (“If the appellate court, based upon its review of
the petition and supporting documents, determines that no answer from the other parties
is needed, the court may act summarily on the appeal. Otherwise, the appellate court shall
order that an answer to the petition be filed by the other parties. The court, in its
discretion, also may order further briefing by the parties within the time period set by the
court.”); § 2.06 (“An accelerated interlocutory appeal shall be decided by the appellate
court on an expedited basis. The appellate court’s decision, in the court’s discretion, may
be made without oral argument.”).


        2
          Despite the attempt in the petition for recusal appeal to raise issues related to other rulings in the
case, this Court has confined its consideration, as we must, only to the Trial Court Judge’s denial of the
recusal portion of Plaintiff’s motion. See Duke v. Duke, 398 S.W.3d 665, 668 (Tenn. Ct. App. 2012)
(noting that appellate court “may not review the correctness or merits of the trial court’s other rulings” in
an interlocutory appeal as of right pursuant to Rule 10B).
                                                       2
       An accelerated interlocutory appeal as of right from an order denying a motion for
disqualification or recusal of a trial court judge is effected by the filing of a “petition for
recusal appeal” with the appropriate appellate court. Tenn. Sup. Ct. R. 10B, § 2.02. The
petition for recusal appeal “shall be accompanied by a copy of the motion and all
supporting documents filed in the trial court, a copy of the trial court’s order or opinion
ruling on the motion, and a copy of any other parts of the trial court record necessary for
determination of the appeal.” Tenn. Sup. Ct. R. 10B, § 2.03. The record submitted by
Plaintiff with her petition for recusal appeal does not include any affidavit filed in support
of her motion to recuse, which Rule 10B makes mandatory. See Tenn. Sup. Ct. R. 10B, §
1.01 (“The motion shall be supported by an affidavit under oath or a declaration under
penalty of perjury on personal knowledge and by other appropriate materials.”). Without
this necessary part of the record, we cannot conclude that the Trial Court erred in denying
the motion to recuse. While not explicitly stated as such in the rule, it is clear that the only
record the appellate court will have in expedited appeals under Rule 10B is the record
provided by the appellant with his or her petition pursuant to the mandatory language of
section 2.03 of the rule.

        We emphasize to Plaintiff that the accelerated nature of these interlocutory appeals
as of right requires meticulous compliance with the provisions of Rule 10B regarding the
content of the record provided to this Court so as to allow this Court to meet its obligations
under section 2.06 of the rule, which requires this Court to decide these appeals “on an
expedited basis.” As such, it is imperative that litigants file their petitions for recusal
appeal in compliance with the mandatory requirements of Rule 10B in the first instance.

                                        CONCLUSION

       Having determined that the record provided by Plaintiff is insufficient to support a
finding of error on the part of the Trial Court, we affirm the Trial Court Judge’s denial of
that portion of Plaintiff’s motion seeking his recusal. This case is remanded for further
proceedings consistent with this Opinion. Costs on appeal are assessed against the
appellants, Bobby Murray and Loretta Murray, for which execution may issue, if
necessary.



                                                     _______________________________
                                                     CHARLES D. SUSANO, JR., JUDGE




                                               3